UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1622



In re:   RASHAWN LAMAR DAWKINS,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                     (No. 3:05-cr-00489-REP-1)


Submitted:   July 26, 2012                  Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rashawn Lamar Dawkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashawn     Lamar     Dawkins     petitions     for     a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his motion for reconsideration.             He seeks an order from this

court directing the district court to act.                  Although we find

that mandamus relief is not warranted because the delay is not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court

does not act expeditiously.          We grant leave to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented    in     the    materials

before   the    court   and   argument      would   not   aid   the     decisional

process.



                                                                PETITION DENIED




                                       2